FILED
                            NOT FOR PUBLICATION
                                                                              MAR 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MERON ZERAY KAHESAY,                             No. 18-72050

              Petitioner,                        Agency No. A209-763-746

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 5, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Meron Zeray Kahesay is a citizen of Eritrea. The immigration judge (“IJ”)

presiding over Kahesay’s removal proceedings granted her withholding of removal

from Eritrea and Ethiopia and relief under the Convention Against Torture, but

denied her application for asylum. Kahesay petitions for review of the Board of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Immigration Appeals’ (“BIA”) decision affirming the IJ’s determination that

Kahesay is statutorily ineligible for asylum because she was firmly resettled in

Italy prior to entering the United States. See 8 U.S.C. § 1158(b)(2)(A)(vi).

Because the BIA declined to affirm the IJ’s discretionary denial of asylum, that

issue is not before us.

      As an initial matter, we reject the government’s argument that we lack

jurisdiction over Kahesay’s challenge because it was not adequately exhausted

before the BIA. The BIA expressly addressed whether the IJ properly determined

that Kahesay was firmly resettled in Italy, which is sufficient for purposes of

exhaustion. Parada v. Sessions, 902 F.3d 901, 914 (9th Cir. 2018) (“It is well-

established that we may review any issue addressed on the merits by the BIA,

regardless of whether the petitioner raised it before the agency.”). We therefore

have jurisdiction pursuant to 8 U.S.C. § 1252(a) to address that issue.

      We conclude that the BIA’s holding that Kahesay was firmly resettled in

Italy is not supported by substantial evidence. See Maharaj v. Gonzales, 450 F.3d

961, 967 (9th Cir. 2006) (en banc). The Department of Homeland Security

(“DHS”) bore the burden of demonstrating that Kahesay was firmly resettled in

another country before entering the United States. See Arrey v. Barr, 916 F.3d

1149, 1159 (9th Cir. 2019); see also 8 C.F.R. § 1208.15. The only evidence DHS


                                          2
submitted on that point was a three-page investigation report noting that before

entering the United States, Kahesay had flown from Italy to Mexico “utilizing an

Italian travel document . . . with refugee status in Italy.” In concluding that

Kahesay was firmly resettled in Italy, it appears both the IJ and BIA misread her

testimony as establishing that her refugee status was permanent, when she testified

without contradiction before the IJ that her travel and work permits were subject to

renewal. She testified that she could “renew [her refugee status] every two years.”

DHS provided no evidence that Kahesay’s status in Italy was permanent. In sum,

DHS failed to carry its prima facie burden, and the BIA’s determination that

Kahesay was firmly resettled is not supported by substantial evidence.

      In light of our conclusion, we need not reach Kahesay’s alternative argument

that her treatment in Italy amounted to persecution and precluded a finding of firm

resettlement. See Arrey, 916 F.3d at 1160 (quoting Yang v. INS, 79 F.3d 932, 939

(9th Cir. 1996)) (“firmly resettled aliens are by definition no longer subject to

persecution”).

      GRANTED and REMANDED.




                                           3